Case 1:18-mj-00196-TCB Document 44 Filed 06/20/19 Page 1 of 2 PagelD# 306

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

UNITED STATES OF AMERICA,
Plaintiff, )
Vv. Civil Action No. 1:18-mj-196 (TCB)
GEORGE A. NADER, 5
Defendant.
)
ORDER

THIS MATTER comes before the Court on Defendant’s Motion to Have Access to His
Legal Defense Team (Dkt. 42). On June 19, 2019, the Court contacted counsel for both the
Government and Defendant, requesting that the Defendant provide certain supplemental
information. Namely, the Court requested (1) a list of all the individuals Defendant wishes to have
access to, (2) how many times or how often those individuals will visit with Defendant, and (3)
how many of those individuals will visit with Defendant at a time. Later that same day, Defendant
complied with the Court’s directive and filed a supplemental memorandum in support of his
motion on the docket. However, upon review of the supplemental memorandum, the Court
believes it may not have been as clear as it hoped in its prior correspondence. Therefore, it is
hereby

ORDERED that Defendant expand upon the information provided in his supplemental
memorandum. Specifically, the undersigned requests that the list of the individuals Defendant
wishes to have access to include each individual’s (1) profession, (2) reason for needing to meet

with the Defendant, and (3) an estimate of how many times they intend to visit with the Defendant.
Case 1:18-mj-00196-TCB Document 44 Filed 06/20/19 Page 2 of 2 PagelD# 307

ENTERED this 20th day of June, 2019.

 
 
  

t? “yea 5 eee
‘oll Rua
UI] Buchanan

astae NAA!
~S Magistrate Judge

 

THERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

Alexandria, Virginia
